DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/29/2021.  The submission in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1 - 7 are pending in this Office Action.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claims limitation(s) is/are: 
“a first optical transmitting unit”, “a second optical transmitting unit”, “an output adjustment unit”, “a first optical receiving unit”, “a second optical receiving unit”, “a first acquisition unit”, “a second acquisition unit”, “a first measurement unit”, “a second measurement unit”, “an adjustment amount calculation uni”, as appears in claims 1-7 in pages 3-7. 
Because this/these claim limitation(s) is/are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1- 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi Hara (US 10,567,105 B2) hereinafter “Hara” in view of Hiroshi Nakamoto (US 2007/0077066 A1) hereinafter “Nakamoto” and further in view of Ju Han Lee (US 2010/0315273 A1) hereinafter “Lee”.  
Regarding claim 1, Hara disclose an optical transmission system comprising (Hara: Figs. 1-2, 3-4, 5-7, particularly Figs. 3-4, other figures also applies optical transmission system, including transmitter 50B, or 200A-D, 300 or 500 & receiver 90, Col. 5 ||43-67 & Col. 6 || 1-25): 
a first optical transmitting unit for transmitting a first optical signal having a first wavelength (Hara: Figs. 1-2, 3-4, 5-7, optical Tx 61, Tx 62, ... Tx 6n are mutually output different wavelength, Col. 5 ||43-67 & Col. 6 || 1-25 & 60-67); 
a second optical transmitting unit for transmitting a second optical signal having a second wavelength different from the first wavelength (Hara: Figs. 1-2, 3-4, 5-7, optical Tx 61, Tx 62, ... Tx 6n are mutually output different wavelength, Col. 5 ||43-67 & Col. 6 || 1-25 & 60-67);  
an output adjustment unit for acquiring the first optical signal and the second optical signal, adjusting signal intensities of the acquired optical signals, and outputting the optical signals (Hara: Figs. 1-2, 3-4, 5-7, optical intensity control means 20, i.e., 220A-D or 321-324, & 400 & 600, 700, Tx 61, Tx 62, the unit 20 adjust the intensity of the first and second optical signal received from Tx1 ~  Tx 6n by some amount, Col. 4 -5 || 65-67 ~ 1-8, Col. 5 ||43-67 & Col. 6 || 1-25 & 60-67); 
a multiplexer for multiplexing the first optical signal and the second optical signal that have been subjected to signal intensity adjustment by the output adjustment unit, and outputting a multiplexed signal (Hara: Figs. 1-2, 3-4, 5-7, multiplexer 70 or 500, receives the intensity adjusted optical signals via optical intensity control means 20, i.e., optical signal 1-5, Col. 6 || 27-41 & 53-59, Col. 8 || 23-43);
a first optical receiving unit for receiving the first optical signal included in the multiplexed signal (Hara: Figs. 1-2, 3-4, 5-7, plurality of transmitter 61-6n, optical receiving unit 90, reception means 91, receiving from plurality of transmitters, Col. 2 || 62-67, Col. 5-6 || 64-67 & 1-13); and 
a second optical receiving unit for receiving the second optical signal included in the multiplexed signal (Hara: Figs. 1-2, 3-4, 5-7, optical receiving unit 90, reception means 91 Col. 5-6 || 64-67 & 1-13), 
wherein the output adjustment unit adjusts the signal intensities of the acquired first optical signal and second optical signal (Hara: Figs. 1-2, 3-4, 5-7, optical intensity control means adjusting the intensity of first, and second optical signal from Tx 61 and Tx 62, Col. 2 || 649-67). 
Hara does not expressly disclose an amplifier for amplifying the multiplexed signal, the signal intensity of first and second optical receiving units is larger than or equal to a first predetermined value. 
However, Nakamoto from same field of endeavor disclose an amplifier for amplifying the multiplexed signal (Nakamoto: Figs. 1-2, transmitters 111, 121, and 112, 122, signal intensity adjusting unit 151, 152, multiplexing 16, amplifier 18, see ¶¶ [0004]- [0007]); 
a first optical receiving unit for receiving the first optical signal included in the multiplexed signal that has been amplified by the amplifier (Nakamoto: Figs. 1-2, first and second receiver 251, 261, and 252, 262, respectively, the multiplexed amplified signal received by demultiplex 21 and output each of wavelength to first and second receiver multiples 251, 261, and 252, 262, see ¶¶ [0004]- [0007]); and 
a second optical receiving unit for receiving the second optical signal included in the multiplexed signal that has been amplified by the amplifier (Nakamoto: Figs. 1-2, first and second receiver 251, 261, and 252, 262, respectively, the multiplexed amplified signal received by demultiplex 21 and output each of wavelength to first and second receiver multiples 251, 261, and 252, 262, see ¶¶ [0004]- [0007]),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hara to include an amplifier for amplifying the multiplexed signal as taught by Nakamoto because it is well-known in the art to use optical amplifier to increase or adjusting the intensity of WDM signal right before transmission over the optical fiber in long distance so that in order to compensate for signal power decay as a result of power loss per km.  See Paragraph [0004]- [0007], [MPEP 2143.I (A-D).
The combination of Hara does not expressly disclose the signal intensity of first and second optical receiving units is larger than or equal to a first predetermined value. 
However, Lee disclose the signal intensity of the first optical signal received by the first optical receiving unit is larger than or equal to a first predetermined value, and the signal intensity of the second optical signal received by First Preliminary Amendment the second optical receiving unit is larger than or equal to a second predetermined value (Lee: Figs. 1-2, the amplifier 150 may couple the optical coupler 130 with the first or second receiver or photodetector 140, and amplify the intensity of the third optical signal PSA3, when the intensity of the third optical signal PSA3 outputted from the optical coupler 130 is maintained to be greater than or equal to the threshold value (predetermine value) of the photodetector 140, see ¶¶ [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hara so that  when the signal intensity of the first or second optical signal received by the first or second optical receiving unit is larger than or equal to a first predetermined value as taught by Lee when the intensity of the third optical signal outputted from the optical coupler/multiplexer is maintained to be greater than or equal to the threshold value of the photodetector, thus the amplifier may be deployed before the photodetector. Furthermore, it would be one of the possible conditions to determine the required signal level adjustment when the signal intensity of the first or second optical signal at the optical receiver is lager or equal to a predetermined value/threshold which may cause signal level adjustment in order to maintain signal power within dynamic range of the receiver’s sensitivity.  See Paragraph [0030], [MPEP 2143.I (A-D).
Regarding claim 2, the combination of Hara discloses the optical transmission system according to claim 1, wherein the output adjustment unit adjusts the signal intensities of the first optical signal and the second optical signal such that a signal intensity of the multiplexed signal output from the amplifier is a third predetermined value (Lee: Figs. 1-2, the optical attenuator 120-1 ~ 120-N adjust the intensity of the first and second optical signal input PSA1-1, PSA1-2 …, PSA1-N such that the intensity of the multiplexer 130 PSA3 output of the amplifier 150 is expected to have predetermine ratio, amplify the intensity of the third optical signal PSA3, when the intensity of the third optical signal PSA3 outputted from the optical coupler 130 is maintained to be greater than or equal to the threshold value (predetermine value) of the photodetector 140, see ¶¶ [0030]).
Allowable Subject Matter









Claim 7 is allowed.
The following is an examiner’s statement for reasons of allowance because the prior art of records Yasushi Hara (US 10,567,105 B2); Hiroshi Nakamoto (US 2007/0077066 A1); Ju Han Lee (US 2010/0315273 A1) has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 7, An output adjustment device that adjusts signal intensities of a first optical signal having a first wavelength and a second optical signal having a second wavelength different from the first wavelength that are to be transmitted respectively to a first optical receiving unit and a second optical receiving unit, the first optical signal and the second optical signal being included in a multiplexed signal to be input to an amplifier for amplifying the first optical signal and the second optical signal, the output adjustment device comprising: a first acquisition unit for acquiring the first optical signal; a second acquisition unit for acquiring the second optical signal; a first measurement unit for measuring a signal intensity of the first optical signal acquired by the first acquisition unit; a second measurement unit for measuring a signal intensity of the second optical signal acquired by the second acquisition unit; 
an adjustment amount calculation unit for calculating respective adjustment amounts for the signal intensity of the first optical signal acquired by the first acquisition unit and the signal intensity of the second optical signal acquired by the second acquisition unit, based on a measurement result of the measurement performed by the first measurement unit and a measurement result of the measurement performed by the second measurement unit, such that the signal intensity of the first optical signal received by the first optical receiving unit is larger than or equal to a first predetermined value, the signal intensity of the second optical signal received by the second optical receiving unit is larger than or equal to a second predetermined value, and a signal intensity of the multiplexed signal output from the amplifier is larger than or equal to a third predetermined value; and
a signal intensity adjustment unit for adjusting the signal intensity of the first optical signal acquired by the first acquisition unit and the signal intensity of the second optical signal acquired by the second acquisition unit, based on the respective adjustment amounts calculated by the adjustment amount calculation unit, and outputting the first optical signal and the second optical signal that have been subjected to signal intensity adjustment.











Claims 3 -6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636